Citation Nr: 1542038	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-21 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left foot first metatarsal degenerative joint disease.  

2.  Entitlement to a compensable evaluation for a right ankle scar, to include restoration of a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 2002 to June 2003, and from March 2006 to September 2007.  He also had an earlier period of active duty for training from May 1964 to November 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of May 2008, which, in pertinent part, granted service connection for left foot first metatarsal degenerative joint disease, rated noncompensably disabling; and December 2010, which reduced a 10 percent evaluation for right ankle scar to 0 percent, effective May 1, 2010.  In May 2013, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  

The appeal was remanded by the Board in September 2013.  During the course of remand development, the Veteran was assigned 3 separate 10 percent ratings for his previously noncompensable service-connected left foot condition.  The condition was previously identified as "left foot first metatarsal degenerative joint disease," but the Board found that the disability must be expanded to include hallux rigidus, as that condition was shown within a year of separation from service.  The RO granted a 10 percent for metatarsal degenerative joint disease, under Diagnostic Code 5010-5279.  In addition, a separate 10 percent rating was granted for hallux rigidus, under Diagnostic Code 5281.  All of these grants were effective September 12, 2007, the effective date of the grant of service connection.  In the July 2015 supplemental statement of the case, the Veteran was informed that he had been granted the highest rating for metatarsalgia, and, accordingly, the issue was no longer on appeal.  However, this condition was rated by analogy, as the Veteran's disability was identified as "metatarsal degenerative joint disease."  Therefore, the issue remains on appeal.  

Concerning the calcaneal heel spur with Achilles tendonitis, service connection was granted as secondary to the 1st metatarsal condition, pursuant to a VA medical opinion dated in July 2014.  A 10 percent rating was assigned, effective September 12, 2007, the effective date of the grant of service connection.  The Veteran did not appeal this decision, and, because it was a separate grant of secondary service connection, it is not included as part of the appeal.  

With respect to the 10 percent rating for hallux rigidus, the RO granted a separate 10 percent rating for this condition, effective September 12, 2007, the effective date of the grant of service connection.  The rating schedule provides that severe hallux rigidus warrants a 10 percent rating if operated with resection of the metatarsal head, or if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5281; see Diagnostic Code 5280.  This is the maximum schedular rating for hallux rigidus, which is a "painful flexion deformity of the great toe in which there is limitation of motion of the metatarsophalangeal (MTP) joint," (DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 811 (30th Ed. 2003).  When a condition is specifically listed in the Schedule, it may not be rated by analogy.  Copeland v. McDonald, No. 14-0929 (June 25, 2015).  The Veteran did not express an intent to appeal this decision.  Therefore, the rating for hallux valgus is not before the Board.  

At his hearing, the Veteran stated that he had pain and swelling in his right ankle itself, as well as in the scar, which potentially raises an issue of entitlement to an increased rating for service-connected status-post fracture of the right ankle, currently assigned a 10 percent rating.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

A claim for TDIU can be inferred as part of the original claim for a higher rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran said, on his February 2009 VA examination, that he lost his job in construction when he was deployed to Afghanistan and Iraq, and that now, because of his health, he could not work construction anymore.  However, Rice held that a TDIU claim is part of the increased rating claim on appeal to the Board where the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased-rating claim.  There are multiple other service-connected disabilities which are not on appeal to the Board, as well as a number of non-service-connected disabilities.  Finally, the issue was not included in the arguments presented during the Veteran's Travel Board hearing, either by the Veteran or by his representative.  Therefore, in the factual and legal circumstances of this case, the Board declines to take jurisdiction over a TDIU claim, and the issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran underwent left first metatarsal joint surgery on August 19, 2008, and required convalescence from that date through September 30, 2008.

2.  Otherwise, throughout the appeal period, metarsalgia with metatarsal degenerative joint disease has been manifested by pain and painful motion in the left metatarsal joint.

3.  In reducing the disability rating for right ankle scar, the RO met all due process requirements in executing such a reduction/termination; and the decision to reduce the rating was properly substantiated by the evidence of record, to include the findings of VA examinations that reflected that the condition had improved.  

4.  The Veteran's two surgical scars of the right ankle are superficial, and neither painful nor unstable.






CONCLUSIONS OF LAW

1.  The criteria for a period of convalescence from August 18, 2008, through September 30, 2008, following left metatarsal surgery, have been met.  38 U.S.C.A. §§ 1155 , 5107, 5110 (West 2014); 38 C.F.R §§ 3.159 , 3.102, 4.3, 4.30 (2015).

2.  The criteria for an evaluation in excess of 10 percent for service-connected left metatarsal degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5279 (2015). 

3.  The reduction of the disability rating for the Veteran's right ankle scar from 10 percent to 0 percent was proper.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e)(i); 3.159, 3.344, 4.118, Diagnostic Code 7803 (2007).

4.  The criteria for a compensable rating for surgical scars of the left ankle have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 7803, 7804 (2007, 2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the initial rating assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S Ct 1696 (2009).

As to the restoration/propriety of a reduction appeal for the service-connected right ankle scars, the Board notes that such an appeal stems from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2015).  For this reason, the notice and assistance provisions of the VCAA do not apply to those claims.

VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation for service-connected right ankle scars. Specifically, in December 2009, the Veteran was informed of the proposal to reduce the rating to noncompensable, and of the evidence and reasons and bases for the proposed reductions.  A letter accompanying the proposal also informed the Veteran of his right to submit additional evidence or argument and to present such evidence or argument at a personal hearing.  The reduction, following the 60-day period to allow evidence to be submitted, was adjudicated in a February 2010 rating decision. In addition, the February 2010 reduction rating decision provided that, 60 days following the decision, May 1, 2010, the reduction would take effect.  See 38 C.F.R. §§ 3.105(e), 3.500 (2015).

The Veteran was afforded a hearing before the Board in October 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder.  The issues before the Board were subsequently remanded by the Board to obtain and develop such additional evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The VLJ and RO DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015). 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records and identified VA treatment records have been obtained.  There is no indication of the existence of additional potentially relevant evidence.  

Pursuant to the September 2014 Board remand, the Veteran was provided an examination in July 2014.  The examination, in conjunction with the other evidence of record, including the previous VA examinations, describe the disabilities in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, there has been substantial compliance with the prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the Veteran is entitled to substantial compliance with the Board's remand directives); see also Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required).  

No additional notification or development is required and that therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Left Foot

The Veteran testified at his hearing that he had no active movement in the left big toe, although he was able to move it manually (passive movement).  He described the toe as "sticking up and crooked to the left."  His representative argued that consideration should be given to rating the condition as the equivalent of an amputation without metatarsal involvement.  

At the time of his hearing, the Veteran's service-connected "left foot first metatarsal degenerative joint disease" was rated noncompensably disabling.  Subsequently, the appeal was remanded, and pursuant to the remand development, the Veteran was granted a 10 percent for metatarsal degenerative joint disease, under Diagnostic Code 5010-5279.  A separate 10 percent rating was also granted for hallux rigidus, under Diagnostic Code 5281.  Finally, he was granted service connection on a secondary basis, with a separate 10 percent rating, for a calcaneal heel spur with Achilles tendonitis, under Diagnostic Code 5299-5276.  All of these grants were effective September 12, 2007, the effective date of the grant of service connection.  

As noted in the "Introduction" above, the Veteran did not appeal the 10 percent rating assigned for the newly service-connected the calcaneal heel spur with Achilles tendonitis.  That issue is not before the Board.  Concerning the 10 percent rating for hallux rigidus, the RO granted a separate 10 percent rating for this condition, effective September 12, 2007, the effective date of the grant of service connection.  The rating schedule provides that severe hallux rigidus warrants a 10 percent rating if operated with resection of the metatarsal head, or if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5281; see Diagnostic Code 5280.  This is the maximum schedular rating for hallux rigidus, which is a "painful flexion deformity of the great toe in which there is limitation of motion of the metatarsophalangeal (MTP) joint," (DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 811 (30th Ed. 2003).  When a condition is specifically listed in the Schedule, it may not be rated by analogy. Copeland v. McDonald, No. 14-0929 (June 25, 2015)

A separate 10 percent rating was also granted for metatarsal degenerative joint disease, under Diagnostic Code 5010-5279.  A 10 percent rating is the maximum rating for metatarsalgia.  See Diagnostic Code 5279.  Metarsalgia is defined as "pain and tenderness in the metatarsal region."  DORLAND'S, at 1138.  However, the Board must still consider whether a higher or separate rating is warranted under any other Diagnostic Code.  In this regard, although the Veteran was found to have metatarsalgia on the July 2014 VA examination, the service-connected disability also encompasses degenerative joint disease.  

As a threshold matter, beginning in June 2008, the Veteran sought treatment for worsening symptomatology in his right great toe area.  A podiatry consult in August 2008 resulted in an assessment of "painful hallux rigidus, left foot; degenerative changes," as well as "osteophyte, left first MTP joint."  He underwent left foot surgery for "painful hallux rigidus of the left first MTP joint" in August 2008.  The operative report noted degenerative changes, hypertrophic bone formation, and osteophytes.  The surgery included resection of the first metatarsal head, with implantation of an arthroplasty of the first left MTP joint.  

Where surgery necessitates at least one month of convalescence, a total disability will be effective from the date of hospital admission or outpatient surgery and continuing for a period of 1, 2, or 3 months following hospital or outpatient discharge.  38 C.F.R. § 4.30.  Here, for 8 weeks following the surgery, the Veteran was seen regularly for follow-up.  Sutures were removed in September 2008.  For about 3 weeks after the surgery, he was instructed to remain in the surgical shoe at all times with weight bearing.  Also after about 3 weeks, he was instructed that he could remove the bandage and get wet.  After that, beginning October 1, 2008, the Veteran had essentially recovered from the surgery, and was in no further need of convalescence.  The Board finds that the post-operative symptoms and restrictions more closely approximate the need for 1 month of convalescence.  Accordingly, a temporary total rating based on convalescence is warranted for one month after the surgery.  38 C.F.R. § 4.30.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Concerning the schedular rating, the Board must still consider whether a higher or separate rating is warranted under any other Diagnostic Code.   

Considering other Diagnostic Codes pertaining to the feet, Diagnostic Code 5276 applies to flat feet, and Diagnostic Code 5282 to hammer toe.  The November 2007 VA examination specifically found neither condition to be present, and there has been no report showing the presence of either condition.  Likewise, pes cavus or clawfoot has not been shown.  See Diagnostic Code 5278.

Diagnostic Code 5280 pertains to hallux valgus, but since the Diagnostic Code for hallux rigidus directs that the criteria for hallux valgus be applied, it would be duplicative to rate the Veteran again under the same criteria for the same toe; such would violate the rule against pyramiding under 38 C.F.R. § 4.14.  

Under Diagnostic Code 5283, malunion or nonunion of tarsal or metatarsal bones warrants a 10 percent rating if moderate; a 20 percent rating if moderately severe; and a 30 percent rating if severe.  With actual loss of use of the foot, a 40 percent rating is warranted.  

Prior to the August 2008 toe surgery, X-rays showed moderately severe degenerative change in the MTP joint great toe.  An osteophyte in the dorsal 1st MTPJ left foot was also noted.  He was diagnosed as having painful hallux rigidus and an osteophyte.  A podiatry consult in July 2008 noted worsening pain in the left 1st MPJ.  On examination, there was pain to palpation of the left 1st MPJ, and the joint was very painful on range of motion testing.  There was limitation of motion of the 1st MPJ on left foot, and the joint was enlarged.  

X-rays taken in connection with the February 2009 VA examination revealed the prosthesis at the first MTP joint, embedded into the base of the left first proximal phalanx, but without apparent cement utilization, which demonstrated adequate alignment in all three projections, and other joint spaces were within normal limits.  X-rays in July 2014 also revealed the arthroplasty of the first MTP joint to be intact without evidence of loosening or migration.  There was a type III navicular bone, the calcaneal pitch is within normal limits on the weightbearing view, and there were no significant degenerative changes at the midfoot.  In Short, the Veteran has not demonstrated malunion or nonunion of the tarsal or metatarsal bones.  A rating under Diagnostic Code 5283 is not warranted.  

Further, because the foot conditions have been rated under other, more specifically applicable Diagnostic Codes, an analogous rating under Diagnostic Code 5284 (other foot injuries) is not permitted.  See Copeland v. McDonald, No. 14-0929 (June 25, 2015).  

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).  

On the November 2007 VA examination, although the Veteran had pain on motion, and tenderness to palpation, there was no change in active or passive range of motion during repeat testing 3 times against resistance.,  There was also no additional loss of range of motion was demonstrated in the left foot due to painful motion, weakness, impaired endurance, incoordination, instability or acute flares. 

According to the February 2009 VA examination report, the Veteran had pain, and still felt numbness and tingling around the joint.  There was evidence of painful motion, tenderness, instability, weakness, and abnormal weight bearing.  There was decreased range of motion of left great toe, with 0 degrees of dorsiflexion, and 30 degrees of plantar flexion and pain with range of motion.  There was weakness in plantar flexion of the great toe (3/5) and weakness in dorsiflexion of the great toe (4/6).  He had abnormal weight bearing, described as avoidance of weight bearing of the left great toe during stance and decrease toe off during gait (i.e., he lifted up from foot flat portion of gait to avoid the toe off portion of gait).  He had hallux valgus with about 25 degrees of deviation.  The hallux also had rigidus with 0 degrees of dorsiflexion and 30 degree of plantar flexion, hence the change in the toe off portion of the gait.  He avoided weight bearing of left great toe during stance and decreased toe off during gait (lifts up from foot flat portion of gait to avoid the toe off portion of gait). Limited dorsiflexion of the left great toe prevents a normal toe off portion of gait.

The VA examination in July 2014 the examiner stated that the Veteran did not have symptoms due to hallux valgus, but there were severe symptoms of hallux rigidus, with functional equivalent to amputation of great toe.  Again, it was noted that the great toe was relatively dorsiflexed to point that there was no functional toe off in gait.  He reported that the toe was chronically extended and could not plantarflex to achieve ground contact.  The Veteran experienced functional loss due to factors such as pain, incoordination, weakness, or fatigability consisted of increased pain with prolonged weightbearing especially in walking.  There was no change in available range of motion of 1st MTP joint beyond its baseline.  

There was no other functional loss during flare-ups or when the foot was used repeatedly over a period of time.  First MTP dorsiflexion was to 45 degrees, plantar flexion (passive only) was 30 degrees shy of neutral; there was no active motion.  When standing, there was no contact of the toe with the ground.  The gait was antalgic on the lateral heel with no toe off.  There was no hallux valgus per se, but the extension deformity makes it appear that the great toe is deviating toward the other toes.  The arthroplasty of the first MTP joint was intact without evidence of loosening or migration.  It was the examiner's opinion that it was less likely as not that there would be any additional limitation in function or range of motion due to pain, weakness, fatigability, or incoordination during flare-ups, or when the left great toe MTP joint was used repeatedly over a period of time.

Based on these findings, the Board concludes that the Veteran's functional impairment resulting from pain is adequately rated by the schedular evaluation currently in effect.  Both the hallux rigidus and metatarsalgia ratings are based on the metatarsal joint.  In essence, the Veteran is already in receipt of two 10 percent ratings that contemplate pain in the same area.  

Consideration has been given to the assertion that the Veteran's toe disability should be evaluated as being analogous to an amputation.  Under Diagnostic Code 5171, amputation of a great toe without metatarsal head involvement is assigned a 10 percent rating.  Amputation of a great toe with removal of the metatarsal head is assigned a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5171.  The Veteran's 10 percent rating under 5280 is already ready predicated on the finding that his toe disability is the equivalent of an amputation.  The assignment of a separate rating would thereby be pyramiding.  The higher (30 percent) rating is not warranted as removal of the metatarsal head is not shown.  The Veteran does not contend otherwise.  See Transcript at p. 11.

Finally, in exceptional cases where schedular ratings are found to be inadequate, consideration of whether to refer for an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's metatarsal degenerative joint disease is contemplated by the rating schedule, which provides for higher evaluations for such disorder.  The evidence of record does not support limitation of activities, beyond that contemplated by the schedular evaluation in effect, due to service-connected disability.  In this regard, although the Veteran's gait is affected by the toe condition, the Veteran is rated for hallux rigidus as equivalent to amputation of the great toe, with a rating for metatarsalgia also encompassing the functional impairment due to pain.  Therefore, all of the Veteran's symptomatology associated with his metatarsal joint conditions has been taken into account in the current assigned ratings.  As such, the schedular criteria are considered to be adequate; and because this is the case, it is not necessary to proceed to a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, the Veteran is entitlement to a temporary total rating based on convalescence for the period from August 19, 2008, through September 30, 2008.  Otherwise, a higher rating is not warranted.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Ankle Scars

This issue involves two parts:  first, the propriety of the reduction of the Veteran's rating from 10 percent to 0 percent, and, second, whether a 10 percent or higher rating is warranted at any point during the appeal period.  

As applicable to both parts, scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  The rating criteria for scars were amended effective October 23, 2008, during the pendency of the appeal.  These amendments were specifically made effective only to applications received on or after October 23, 2008, although a claimant may request consideration under the amended criteria if they were already in receipt of a rating for scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008); see also preliminary note to 38 C.F.R. § 4.118.  Here, the Veteran's claim was received prior to October 23, 2008, and he has not requested consideration under the revised criteria; accordingly, the rating criteria in effect prior to October 23, 2008, are for application in this case.  See 38 C.F.R. § 4.118 (2015).  

Under the pre-October 23, 2008, rating criteria, DC 7801 provided that scars other than on the head, face, or neck, that are deep or that cause limited motion must cover an area or areas exceeding 6 sq. in. (39 sq. cm.) to warrant a minimum 10 percent rating.  Under DC 7802, scars other than on the head, face, or neck that are superficial or that do not cause limited motion must cover an area or areas of 144 sq. in. (929 sq. cm.) or greater to warrant a 10 percent rating.  Note (1) to DCs 7801 and 7802 provided that scars in widely separated areas, such as on two or more extremities, will be separately rated and combined in accordance with § 4.25.  Further, Note (2) to DCs 7801 and 7802 provided that a deep scar is one associated with underlying soft tissue damage, whereas a superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118 , DCs 7801 to 7802 (2007). 

DC 7803 provided that a 10 percent rating will be assigned for superficial unstable scars.  Note (1) to DC 7803 defined unstable scar as one where there is frequent loss of covering of skin over the scar.  Under DC 7804, a 10 percent rating was assigned for superficial scars that are painful on examination.  Under DC 7805, other scars were to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, DCs 7803 to 7805 (2007).

Under the pre-October 23, 2008, rating criteria, Diagnostic Code 7804, a 10 percent rating was assigned for superficial scars that are painful on examination.  Under DC 7805, other scars were to be rated on limitation of function of the affected part. 38 C.F.R. § 4.118 , DCs 7803 to 7805 (2007).

Although the pre-October 23, 2008, rating criteria are in effect in this case, the Board notes that the criteria potentially applicable to this case are essentially the same under the new criteria.  Under the rating criteria effective from October 23, 2008, forward, DC 7801 provides that scars not of the head, face, or neck, that are deep and nonlinear must cover an area or areas of at least 6 sq. in. (39 sq. cm.) to warrant a minimum 10 percent.  Under DC 7802, scars other than on the head, face, or neck that are superficial and nonlinear must cover an area or areas of 144 sq. in. (929 sq. cm.) or greater to warrant a 10 percent rating.  Notes (1) and (2) to DCs 7801 and 7802 define deep and superficial scars the same as previously, and continue to provide that scars on two or more extremities will be separately rated and combined in accordance with § 4.25.  See 38 C.F.R. § 4.118, DCs 7801 to 7802 (2015). 

Under the rating criteria effective since October 23, 2008, DC 7804 provides that a minimum 10 percent rating will be assigned where there are one or two scars that are unstable or painful.  Under DC 7805, any disabling effect of scars not contemplated by DCs 7801, 7802, and 7804, are to be evaluated under the appropriate diagnostic code. 38 C.F.R. § 4.118 , DCs 7804 to 7805 (2015).

A.  Reduction

Concerning this issue, the Veteran appealed the reduction in the rating for his service-connected scars from 10 percent to 0 percent, effective May 1, 2010.  He contends that the scars have been consistently tender, and have not improved.  

In the rating decision granting the 10 percent rating for a tender scar, it was noted that improvement was likely, and a future examination was planned for September 2009.  For disabilities that are likely to improve, that is, disabilities for which a rating has been in effect for less than five years, as in this case, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2015).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-421 (1993) (citing 38 C.F.R. §§ 4.1 , 4.2, 4.10 and 4.13).

Concerning the rating for the right ankle scar, at the Veteran's hearing, his representative requested that an additional examination be obtained.  He alleged that the last examination, in October 2009, was inadequate because the examiner did not consider pain or tenderness, or review the claims file.  Such examination was obtained in July 2014.  However, with respect to the reduction, it is of limited value, as a rating reduction cannot be justified by a later examination.  

In comparing the November 2007 and October 2009 VA examination reports, the Board finds that the October 2009 examination report is more thorough, concerning the scar, than the November 2007 VA examination report, which was for the purpose of evaluating the Veteran's right ankle condition.  The November 2007 VA examination stated, as the only finding pertaining to a scars, that the Veteran had a scar on the right lateral malleolus which was tender to palpation.  Also noted was tenderness to palpation over his lateral and medial malleolus.  Additionally, the history elicited by the examiner concerning the right ankle symptomatology did not include a painful scar, as opposed to pain in the right ankle.  

The October 2009 examination revealed the two surgical scars, on the right lateral ankle and the right medial ankle, to be "nontender" to palpation.  Thus, the examination did address tenderness, and described findings which were present.  Specifically, there were 2 scars, a right lateral ankle scar, measuring 9 cm x 0.2 cm, and a right medial ankle scar, measuring 5 cm x 0.2 cm.  The scars were deep, without evidence of underlying soft tissue loss, with the deep tissue disruption considered equal in size to the overlying skin scar.  All of the surgical scars appeared smooth without inflammation or ulceration.  They were normally pigmented throughout, and had no gross asymmetry or distortion of features.  On palpation, the surgical scars were level with the surrounding skin, flexible, nonindurated, nonedematous, nonadherent, and nontender.

As can be seen, the October 2009 examination was considerably more thorough than the 2007 examination.  The Board acknowledges that that examiner did not have the claims file for review.  However, because the scar was previously shown, in 2007, to be tender on objective examination, and not by history, i.e., the Veteran did not report a history of a painful scar, and the current examination also was based on objective findings, there is no basis to infer that had the examiner reviewed the claims file, he would have found the scar to be tender.  

Although the actual surgery on the right ankle was performed many years ago, the November 2007 examiner in fact noted tenderness in one of the scars, while the October 2009 examiner found the both scars to be nontender.  The improvement was shown under the ordinary conditions of life for the retired Veteran who has a number of disabilities, including the underlying right ankle disability and left foot disability, such that he can no longer engage in jogging or running, but does walk for exercise.  These symptoms were also noted in November 2007; in other words, the conditions in his life were essentially the same at the time of both examinations.  

The Veteran states that the scar has not improved and that it has always been tender and painful.  He is competent to report such symptoms.  Here, however, the Veteran must differentiate between symptoms of the ankle disability itself, and the post-surgical scars.  At his hearing, he described what he believed was the difference as pain on the skin when the scar was touched, and pain inside the bone or ankle itself.

Nevertheless, it was the objective finding, and not the Veteran's lay statement, which resulted in the grant of a 10 percent rating for a tender scar.  It was likewise the objective evidence of non-tenderness, on the later examination of both the ankle and the scar, which prompted the reduction to 0 percent.  The Veteran himself did not report a tender scar on either examination.  For these reasons, the Board finds the medical evidence to be more persuasive as an indication of the status of the Veteran's post-surgical right ankle scars.  Since the medical evidence demonstrates improvement, i.e., from tender to nontender, the reduction in rating was proper.  



B.  Entitlement to a Compensable Rating

The Board must also address whether a compensable rating for the scars is warranted, based on tenderness or other factors.  To this end, he was afforded a VA "Scars" examination in July 2014.  The surgical scars resulted from surgery following distal fibular and tibial fractures in 1988.  The examiner noted that there had been difficult initial healing, but there was no longer any scar instability.  It was noted that no scars of the extremities were painful, or unstable (i.e., with frequent loss of covering of skin over the scar), nor were any both painful and unstable.  The scars measured 9 cm and 7.5 cm, and were described as linear.  There was no functional impact on his ability to work.  The examiner stated that there was no limitation of function based on the scars.  She explained that it was the hardware underneath of the scar that was tender, as it was prominent, palpable and rested immediately under the scar without intervening soft tissue coverage due to the anatomic location.  Light touch did not elicit pain or tenderness. 

The Veteran's underlying right ankle disability is rated separately, and the rating for that disability was explicitly based on "painful and limited motion of the ankle," in a May 2008 rating decision.  The evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  In interpreting this regulation, the United States Court of Appeals for Veterans Claims (Court) held that separate ratings may be assigned for symptoms which are not "duplicative of or overlapping with the symptomatology" of the underlying condition.  Esteban v. Brown, 6 Vet.App. 259, 262 (1994).  The Court explained that "[t]he critical element is that none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions."  Id.  

Because the pain and tenderness currently present in the Veteran's right ankle has been attributed to the underlying ankle condition, and not the well-healed surgical scars, which were not painful or tender, a 10 percent rating on that basis is not warranted.  

Under the pre-October 23, 2008, rating criteria, DC 7803 provided that a 10 percent rating will be assigned for superficial unstable scars. Note (1) to DC 7803 defined unstable scar as one where there is frequent loss of covering of skin over the scar. Under DC 7804, a 10 percent rating was assigned for superficial scars that are painful on examination. Under DC 7805, other scars were to be rated on limitation of function of the affected part. 38 C.F.R. § 4.118 , DCs 7803 to 7805 (2007).

The Veteran's scars are superficial and do not cover areas of 929 sq cm or more.  The most recent examination specifically found that the scars were not unstable or painful, and that in fact they caused no functional impairment.  This is consistent with the remainder of the evidence as a whole; as discussed above, the November 2007 VA examination reported tenderness as the only positive finding.  The October 2009 VA examination found that the scars appeared smooth without inflammation or ulceration, and they were nontender.  VA outpatient treatment records have occasionally noted the presence of the scars, but have not reported any other positive findings, including pain or instability.  Accordingly, the Veteran's surgical right ankle scars do not more closely approximate the criteria for a 10 percent or higher rating under either the new or old criteria.  

The Board finds that the Veteran's right ankle scar noncompensable ratings are contemplated by the rating schedule, which provides for higher evaluations for such disorder.  The evidence of record does not support limitation of activities, due to service-connected disability.  In this regard, no functional impairment has been described.  All of the Veteran's symptomatology associated with his scars has been taken into account.  As such, the schedular criteria are considered to be adequate; and because this is the case, it is not necessary to proceed to a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  Thun v. Peake, 22 Vet. App. 111 (2008).  

Given the foregoing, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for left foot first metatarsal degenerative joint disease is denied.  

Entitlement to an initial evaluation in excess of 10 percent for left great toe hallux rigidus is.

Entitlement to a compensable evaluation for a right ankle scar, to include restoration of a 10 percent evaluation, is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


